DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 7/14/2021 is acknowledged.
Claims 36, 38, 40, 44, 47, 80-83, 87, and 93-94 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/14/2021.
Information Disclosure Statement
The information disclosure statement filed 8/21/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. A legible copy of Foreign Patent Document citation no. 42 has not been provided. 
The information disclosure statements (IDS) submitted on 5/3/2019 and 1/7/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1, line 1, line 7-9, line 13, line 15, and line 17-18 objected to because of the following informalities:   
Line 1 recites “the controlled delivery”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the controlled delivery” with “a controlled delivery”.
Line 7-8 recites “wherein the insertion detector senses loading of the reservoir in the reservoir containment volume”. Line 3-4 however already recites that the apparatus positively includes the reservoir. Examiner suggests amending “wherein the insertion detector senses loading of the reservoir in the reservoir containment volume” to state “wherein the insertion detector senses the reservoir loaded in the reservoir containment volume”.
Line 9 recites “the interlock facilitates”. The interlock is referred to as the at least one interlock when initially introduced. Appropriate correction is required. Examiner suggests amending line 9 to recite “the at least one interlock facilitates” in order to keep the claim terminology consistent. 
Line 13 and line 17 recites “the orifice”. Line 11 recites “at least one injection orifice”. Appropriate correction is required. Examiner suggests amending line 13 and 17 to recite “the at least one injection orifice” in order to keep the claim terminology consistent. 
Line 15 recites “the electrodes”. Line 12 recites “a plurality of penetrating electrodes”. Appropriate correction is required. Examiner suggests amending line 15 to recite “the plurality of penetrating electrodes” in order to keep the claim terminology consistent.
Line 17-18 recites “the predetermined site”. There is insufficient antecedent basis for the limitation in this claim. It is believed the predetermined site should state the predetermined tissue site. Examiner suggests replacing “the predetermined site” with “the predetermined tissue site”.
Claim 5, line 1-2 objected to because of the following informalities:
Line 1-2 recites “wherein at least one interlock is selected from”. Claim 1 which claim 2 is dependent on requires “at least one interlock”. Examiner believes a typo was made and “wherein at least one interlock is selected from” should state “wherein the at least one interlock is selected from”. Examiner suggests replacing “wherein at least one interlock is selected from” with “wherein the at least one interlock is selected from”. 
Claim 11, line 1-2 objected to because of the following informalities:   
Line 1-2 recites “wherein the apparatus further comprise”. This is grammatically incorrect. Examiner suggests replacing “wherein the apparatus further comprise” with “wherein the apparatus further comprises”.
Line 2 recites “the force interlock”. Both the second interlock as claimed in claim 6 and the third interlock could be a force interlock therefore the force interlock of line 2 needs further distinction. Examiner suggests replacing “wherein the apparatus further comprise a third interlock that is a force interlock, wherein the force interlock senses” with “wherein the apparatus further comprises a third interlock that is a force interlock which senses”.
Claim 35, line 1 objected to because of the following informalities:   
Line 1 recites “the sensor”. Claim 35 is dependent on claim 22. Claim 22 recites at least one sensor. Examiner suggests replacing “the sensor” of claim 35 with “the at least one sensor” in order to keep the claim terminology consistent.
Claim 78, line 3-9, and line 12-13 objected to because of the following informalities:   
Line 3 recites “the promoter sequence”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the promoter sequence” with “a promoter sequence”.
Line 4 recites “the polynucleotide sequence of SEQ ID NO: 7”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner 
Line 4 recites “the enhancer sequence”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the enhancer sequence” with “an enhancer sequence”.
Line 5 recites “the polynucleotide sequence of SEQ ID NO: 8”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the polynucleotide sequence of SEQ ID NO: 8” with “a polynucleotide sequence of SEQ ID NO: 8”.
Line 5-6 recites “the signal peptide coding sequence”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the signal peptide coding sequence” with “a signal peptide coding sequence”.
Line 6 recites “the polynucleotide sequence of SEQ ID NO: 5”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the polynucleotide sequence of SEQ ID NO: 5” with “a polynucleotide sequence of SEQ ID NO: 5”.
Line 7 recites “the polynucleotide sequence of SEQ ID NO: 3”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the polynucleotide sequence of SEQ ID NO: 3” with “a polynucleotide sequence of SEQ ID NO: 3”.
Line 8 recites “the polyadenylation signal sequence”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the polyadenylation signal sequence” with “a polyadenylation signal sequence”.
Line 8-9 recites “the polynucleotide sequence of SEQ ID NO: 11”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the polynucleotide sequence of SEQ ID NO: 11” with “a polynucleotide sequence of SEQ ID NO: 11”.
Line 10 recites “a pharmaceutically acceptable carrier”. Since a pharmaceutically acceptable carrier is already stated in claim 1 which claim 78 depends on Examiner suggests replacing “a pharmaceutically acceptable carrier” in claim 78 with “the pharmaceutically acceptable carrier” or modifying claim 1 to state a first pharmaceutically acceptable carrier and claim 78 to state a second pharmaceutically acceptable carrier.
Line 12 recites “the polynucleotide sequence of SEQ ID NO: 12”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the polynucleotide sequence of SEQ ID NO: 12” with “a polynucleotide sequence of SEQ ID NO: 12”.
Line 13 recites “an original of replication”. Examiner believes a typo was made and this should state “an origin of replication”. Appropriate correction is required. Examiner suggests replacing “an original of replication” with “an origin of replication”.
Line 13 recites “the polynucleotide sequence of SEQ ID NO: 10”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the polynucleotide sequence of SEQ ID NO: 10” with “a polynucleotide sequence of SEQ ID NO: 10”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 5-6, 11, 22, 35, 74 and 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 1,
Line 9-10 recites “the HBV vaccine administration procedure”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if the HBV vaccine administration procedure is the same as the controlled delivery of an HBV vaccine or if the vaccine administration procedure requires different steps. Appropriate correction is required. For examination purposes Examiner construes “the HBV vaccine administration procedure” to be the same as “the controlled delivery of the HBV vaccine”. Examiner suggests replacing “the HBV vaccine administration procedure” with “the controlled delivery of the HBV vaccine”.
Examiner notes claims 5-6, 11, 22, 35, 74, and 78 are similarly rejected by virtue of their dependency on claim 1.
In regard to claim 74,
Line 2-3 recites “the non-naturally occurring nucleic acid molecule”. There is insufficient antecedent basis for the limitation in this claim. Claim 74 is dependent on claim 1. Claim 1 recites “a nucleic acid molecule”. It is unclear if the non-naturally occurring nucleic acid molecule is the same or different from the nucleic acid molecule of claim 1. Appropriate correction is required. For examination purposes Examiner construes them to be the same. 
Examiner notes claim 78 is similarly rejected by virtue of their dependency on claim 74.
In regard to claim 78,
. Appropriate correction is required. 
Line 11 recites “the plasmid DNA vector”. Line 3 of claim 78 introduces a plasmid DNA vector. Line 3 of claim 74, which claim 78 is dependent on also introduces “a plasmid DNA vector”. It is unclear which plasmid DNA vector “the plasmid DNA vector” refers to. Appropriate correction is required. If intended to all be the same vector Examiner suggests replacing “a plasmid DNA vector” in claim 78, line 3 with “the plasmid DNA vector”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 11, 74 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Masterson (U.S. PG publication 20120078161) further in view of Broderick (U.S. PG publication 20140222105).
In regard to claim 1,
Masterson discloses an apparatus (Examiner notes the drawings of Masterson do not have figure numbers, however each drawing is on a respective sheet. Therefore each sheet number will be used as figure numbers i.e. the figure on sheet 1 is construed as figure 1; see apparatus in figure 1 and 3) for the controlled delivery of an HBV vaccine to a predetermined tissue site within a subject in need thereof (Examiner notes “for the controlled delivery of an HBV vaccine to a predetermined tissue site within a subject in need” is an intended use limitation and the apparatus of Masterson is fully capable of the controlled delivery of an HBV vaccine to a predetermined tissue site within a subject in need since the apparatus can deliver a therapeutic agent as supported by paragraph [0007] and [0001]), comprising:

    PNG
    media_image1.png
    362
    710
    media_image1.png
    Greyscale

a cartridge assembly (see entire structure shown in figure 5 above not including the needle or needle hub) comprising an outer cartridge (figure 5, item 210), an inner cartridge (see annotated figure 
an applicator (figure 1, item 100 including the receiver described in paragraph [0050] and the needle and needle hub shown in annotated figure 5 above) comprising a cartridge assembly receiving volume (volume defined by item 100 which receives the cartridge assembly; see figure 1-3), a needle hub (see annotated figure 5 above), and an insertion detector (receiver described in paragraph [0050] which is included in item 100), wherein the insertion detector senses loading of the reservoir in the reservoir containment volume (see paragraph [0050]: wherein the receiver only receives a signal when item 200, which has the reservoir pre-packaged and not removable due to tabs 224 within the reservoir containment volume as described in paragraph [0032] and [0035], is properly inserted into the applicator 100 and therefore senses loading of the reservoir in the reservoir containment volume since it senses the cartridge assembly 200 with the reservoir in the reservoir containment volume within item 100); 
at least one interlock (figure 5, item 222), wherein the interlock facilitates proper execution of the HBV vaccine administration procedure (see 112 rejection above for claim interpretation wherein the HBV vaccine administration procedure is construed as the controlled delivery of the HBV vaccine; Examiner notes the interlock (i.e. tabs 222) would facilitate proper execution of the controlled delivery of the HBV vaccine (intended use of apparatus) as supported by paragraph [0042]-[0043] since the interlock functions to initially block and then release the needle/electrodes to facilitate proper execution of delivery and use of the needle/electrodes); at least one injection orifice (see annotated 
a plurality of penetrating electrodes (figure 5, item 260; paragraph [0020], [0058]) arranged with a predetermined spatial relationship relative to the orifice (paragraph [0035]); 
an electrical field generator (see paragraph [0020]: wherein a means for generating an electrical field is construed as the electrical field generator) for generating an electrical signal operatively connected to the electrodes (paragraph [0020]); and 
a controlled source of energy (separate spring mechanism as disclosed in paragraph [0030] which is for automated controlled therapeutic agent injection through the incorporated syringe or any of the elements disclosed in paragraph [0036] which is disclosed as a suitable substitute for the spring mechanism) sufficient to transfer a predetermined amount of the therapeutic agent at a predetermined rate from the reservoir through the orifice to the predetermined site within the subject (paragraph [0030]). 
Masterson although in paragraph [0003] contemplates the clinical application of the delivery of vaccines, fails to specifically disclose that the therapeutic agent specifically is a HBV vaccine and therefore also fails to disclose a reservoir containing the HBV vaccine, at least one injection orifice through which the HBV vaccine is administered, a controlled source of energy sufficient to transfer a predetermined amount of the HBV vaccine at a predetermined rate from the reservoir through the orifice to the predetermined site within the subject, wherein the HBV vaccine comprises: a first nucleic acid molecule comprising a first polynucleotide encoding an HBV polymerase antigen, wherein the HBV polymerase antigen comprises an amino acid sequence that is at least 98% identical to SEQ ID NO: 4 and wherein the HBV polymerase antigen does not have reverse transcriptase activity and RNAse H activity; and a pharmaceutically acceptable carrier.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the therapeutic agent of Masterson with an HBV vaccine, as taught by Broderick, for the purpose of delivering a suitable therapeutic agent to achieve a desired/beneficial immune response (paragraph [0009] and [0073] of Broderick). As modified Masterson in view of Broderick teaches a reservoir containing the HBV vaccine, at least one injection orifice through which the HBV vaccine is administered, and a controlled source of energy sufficient to transfer a predetermined amount of the HBV vaccine at a predetermined rate from the reservoir through the orifice to the predetermined site within the subject.
Masterson in view of Broderick fails to disclose wherein the HBV vaccine comprises: a first nucleic acid molecule comprising a first polynucleotide encoding an HBV polymerase antigen, wherein the HBV polymerase antigen comprises an amino acid sequence that is at least 98% identical to SEQ ID NO: 4 and wherein the HBV polymerase antigen does not have reverse transcriptase activity and RNAse H activity; and a pharmaceutically acceptable carrier.
Examiner notes page 10 of Applicant’s disclosure states “For example, while embodiments of HBV vectors that can be used in the application (e.g., plasmid DNA or viral vectors) described herein may contain particular components, including, but not limited to, certain promoter sequences, enhancer or regulatory sequences, signal peptides, coding sequence of an HBV antigen, polyadenylation signal sequences, etc. arranged in a particular order, those having ordinary skill in the art will appreciate that the concepts disclosed herein may equally apply to other components arranged in other orders that can be used in HBV vectors useful for the application. The application contemplates use of any of the applicable components in any combination having any sequence that can be used in HBV vectors useful for the application, whether or not a particular combination is expressly described”. Additionally page 
Masterson in view of Broderick teaches the apparatus of claim 1. Masterson as modified by Broderick teaches wherein at least one interlock (figure 5, item 222 of Masterson) is selected from the group consisting of a mechanical interlock, a light emitter/collector, a cartridge breech, a force interlock, 
In regard to claim 6,
Masterson in view of Broderick teaches the apparatus of claim 1. Masterson as modified by Broderick teaches wherein the apparatus comprises at least two sets of interlocks (see Masterson where a first interlock is construed as item 224 and a second interlock is construed as item 222), wherein a first interlock (item 224 of Masterson) is a mechanical interlock (see paragraph [0035] of Masterson), and a second interlock (item 222 of Masterson) is selected from the group consisting of a light emitter/collector, a cartridge breech, a force interlock, an alignment guide and a splay shield, a trigger lock, and a safety switch (see paragraph [0042]-[0043] of Masterson wherein item 222 is construed as a force interlock since a force is needed from the applicator in order to depress tabs 222 and free the electrodes and needles to be advanced).
In regard to claim 11,
Masterson in view of Broderick teaches the apparatus of claim 6. Masterson as modified by Broderick teaches wherein the apparatus further comprise a third interlock (“safety system” as described in paragraph [0056] of Masterson) that is a force interlock (see paragraph [0056] of Masterson), wherein the force interlock senses a force applied against the predetermined tissue site of the subject and prevents administration of the HBV vaccine to the subject when insufficient force is provided (see paragraph [0056] of Masterson and analysis of claim 1 above where the therapeutic agent as modified of Masterson is an HBV vaccine).
In regard to claim 74,

Masterson in view of Broderick is silent as to wherein the non-naturally occurring nucleic acid molecule is present in a plasmid DNA vector.
Examiner notes page 10 of Applicant’s disclosure states “For example, while embodiments of HBV vectors that can be used in the application (e.g., plasmid DNA or viral vectors) described herein may contain particular components, including, but not limited to, certain promoter sequences, enhancer or regulatory sequences, signal peptides, coding sequence of an HBV antigen, polyadenylation signal sequences, etc. arranged in a particular order, those having ordinary skill in the art will appreciate that the concepts disclosed herein may equally apply to other components arranged in other orders that can be used in HBV vectors useful for the application. The application contemplates use of any of the applicable components in any combination having any sequence that can be used in HBV vectors useful for the application, whether or not a particular combination is expressly described”. Additionally page 18-19 discusses the HBV vaccine and states “the term "HBV vaccine" is used herein in its broadest sense to include any agent capable of providing a desired or beneficial immune response” therefore it would have been an obvious matter of design choice to modify the HBV vaccine to include wherein the non-naturally occurring nucleic acid molecule is present in a plasmid DNA vector since applicant has not disclosed that having wherein the non-naturally occurring nucleic acid molecule is present in a plasmid DNA vector carrier solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the 
In regard to claim 78,
Masterson in view of Broderick teaches the apparatus of claim 74.
Masterson in view of Broderick fails to disclose wherein the HBV vaccine comprises: a plasmid DNA vector comprising, from 3'-end to 5'-end, the promoter sequence comprising the polynucleotide sequence of SEQ ID NO: 7, the enhancer sequence comprising the polynucleotide sequence of SEQ ID NO: 8, the signal peptide coding sequence comprising the polynucleotide sequence of SEQ ID NO: 5, the polynucleotide sequence comprising the polynucleotide sequence of SEQ ID NO: 3, and the polyadenylation signal sequence comprising the polynucleotide sequence of SEQ ID NO: 11; and a pharmaceutically acceptable carrier, wherein the plasmid DNA vector further comprises a kanamycin resistance gene having the polynucleotide sequence of SEQ ID NO: 12, and an original of replication having the polynucleotide sequence of SEQ ID NO: 10.
Examiner notes page 10 of Applicant’s disclosure states “For example, while embodiments of HBV vectors that can be used in the application (e.g., plasmid DNA or viral vectors) described herein may contain particular components, including, but not limited to, certain promoter sequences, enhancer or regulatory sequences, signal peptides, coding sequence of an HBV antigen, polyadenylation signal sequences, etc. arranged in a particular order, those having ordinary skill in the art will appreciate that the concepts disclosed herein may equally apply to other components arranged in other orders that can be used in HBV vectors useful for the application. The application contemplates use of any of the applicable components in any combination having any sequence that can be used in HBV vectors useful for the application, whether or not a particular combination is expressly described”. Additionally page .
Claims 22 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Masterson (U.S. PG publication 20120078161) in view of Broderick (U.S. PG publication 20140222105) further in view of Murakami (U.S. PG publication 20150328404).
In regard to claim 22,
Masterson in view of Broderick teaches the apparatus of claim 1.
Masterson in view of Broderick fails to disclose wherein the apparatus further comprises at least one sensor.
Murakami teaches wherein the apparatus further comprises at least one sensor (figure 4B, item 35; paragraph [0082]; Examiner notes sensor 35 reads label 9a on cartridge/reservoir 9 to identify the pharmaceutical contained in cartridge/reservoir 9, see paragraph [0081]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Masterson in view of Broderick to include wherein the apparatus further comprises at least one sensor and to additionally include a label on the reservoir that can be read by the sensor, as taught by Murakami, for the purpose of identifying whether the correct pharmaceutical is being used (paragraph [0081] of Murakami). 
In regard to claim 35,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783      
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783